EXHIBIT 99.2 The table below specifies the date, quantity,weighted-average price per Ordinary Share and description of transaction for the Ordinary Shares sold by CDP during the period from September 24, 2012 through October 9, 2012. Trade Date Quantity Sold Weighted-Average Price Per Ordinary Share Sold (Euros) Description of transaction 09/24/2012 Market transaction on MTA 09/25/2012 Market transaction on MTA 09/26/2012 Market transaction on MTA 09/27/2012 Market transaction on MTA 09/28/2012 Market transaction on MTA 10/01/2012 Market transaction on MTA 10/02/2012 Market transaction on MTA 10/03/2012 Market transaction on MTA 10/04/2012 Market transaction on MTA 10/05/2012 Market transaction on MTA 10/08/2012 Market transaction on MTA 10/09/2012 Market transaction on MTA 10/09/2012 Off-market transaction Page 7 of 7
